Exhibit 99.1 Rite Aid Promotes John T. Standley to CEO, Effective June 24, 2010; Mary Sammons to Retain Position of Chairman CAMP HILL, PA, January 21, 2010—Rite Aid Corporation (NYSE: RAD) announced today that John T. Standley, currently Rite Aid President and Chief Operating Officer, will become President and Chief Executive Officer effective June 24, 2010 at the company’s annual stockholder meeting. Mary Sammons, currently Rite Aid Chairman and CEO, will continue as Chairman. Standley’s promotion is part of the company’s executive succession plan and was approved today at a regularly scheduled meeting of Rite Aid’s Board of Directors.
